FILED IN
                                                               The Court of Appeals
   RECEIVED IN                                                     Sixth District
  The Court of Appeals         CASE NO.   06-15-00038-CV
      Sixth District
                                                                   AUG 1 3 2015
     AUG 1 3 2015                         IN THE

                               COURT OF APPEALS FOR THE         Texarkana, Texas
 Texarkana, Texas ,
Debra Autrey, Clerk            SIXTH DISTRICT OF TEXAS
                                                              Debra K. Autrey, Glerk
                                 AT TEXARKANA, TEXAS




                           IN THE MATTER OF THE MARRIAGE OF

                                AMANDA CHERI     BRADSHAW
                                            Petitioner/Appellant
                                           AND


                                BARNEY SAMUEL BRADSHAW
                                            Respondent/Appellee


                         Appeal from the County Court at Law
                                 Rusk County, Texas
                              Cause No.   2013-09-482-CCL
                         The Honorable Chad Dean, Presiding


                       APPELLEE'S MOTION TO SUSPEND RULE 9.3(a)


TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

      COMES NOW, BARNEY SAMUEL BRADSHAW, Respondent/Appellee in

the above styled and numbered cause and moves the Court to suspend
Rule 9.3(a) of the Texas Rules of Appellate Procedure. In support
of this motion Appellee shows the Court the following:
                                           I.

      Appellee is currently incarcerated in the Mark W. Michael

Unit of the Texas Department of Criminal Justice - Correctional

Institutions Division in Tennessee Colony, Texas.

                                           II.


      Rule 9.3(a) states in pertinent part: (1) A party must file:
                                            1
(A) the original and three copies of all documents in an original
proceeding; (B) the original and two copies of all motions in an
appellate proceeding; and (C) the original and five copies of all
other documents. See TEX. R. APP. PROC. Rule 9.3(a).

                                 III.

     Due to Appellee's current incarceration, he is unable to
duplicate any documents because he does not have access to a copy-

machine .

                             PRAYER


     WHEREFORE, PREMISES CONSIDERED, Barney Samuel Bradshaw re

spectfully requests that the Court suspend Rule 9.3(a) of the
Texas Rules of Appellate Procedure and permit him to file only

the original of all documents.

                                        Respectfully submitted,


                                        BARNEY SAMUEL BRADSHAW
                                        APPELLEE
                                        TDCJ No. 01942978
                                        Mark W. Michael Unit
                                        2664 FM 2054
                                        Tennessee Colony, Texas 75886

                     CERTIFICATE OF     SERVICE

     I hereby certify that a true and correct copy of the fore

going motion has been served by placing same in the United States

Mail, postage prepaid, on this the 10th day of August,     2015, ad

dressed to Ebb B. Mobley, Attorney for Appellant, P.O. Box 2309,

Longview, Texas 75606.


                                        BARNEY SAMUEL BRADSHAW
                                        APPELLEE